DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 16, 17, 20, 21, 22, 26 and 27 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergsell et al. (2019/0034611).

Regarding claim 1, Bergsell teaches an electronic device, comprising: a touch sensitive surface (a touch screen 24; Fig 2) comprising a first area (para [0041] area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2), wherein the first area comprises a second area (para [0041] a plurality of fingerprint readers 26a, 26b, 26c, 26d that are disposed at separated locations within the area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2), and wherein the second area is smaller than the first area (as it can be seen each of the area 26a, 26b, 26c and 26d, either individually or collectively together is smaller than the area 36; Fig 2); a touch sensing arrangement (32; Fig 2) coupled to the first area (Fig 2), wherein the second area is determined based on a first output from the touch sensing arrangement (para [0048] The first phase, which occurs as the user activates the user input 30, is a scanning or detecting phase during which the user's finger 48 is scanned and data is collected with the light sensors 49. Detecting the user fingerprint may include detecting the user fingerprint within the area of the user input 30 or within the area 36 of the touch screen 24, depending on the configuration of the fingerprint reader 26.); a fingerprint recognition arrangement (para [0041] Each of the plurality of fingerprint readers 26a, 26b, 26c, 26d may correspond to a user input and each fingerprint reader 26a, 26b, 26c, 26d may be coupled to the processor 32. The fingerprint readers 26a, 26b, 26c, 26d may be disposed along a plane of the corresponding user input such that fingerprint detection occurs instantaneously with activation of the user input.) coupled to the second area, wherein the fingerprint recognition arrangement comprises readout circuitry (32; Fig 2) para [0052]: one of more pixels 45; Fig 7) coupled to the touch sensitive surface and corresponding to the first area (Fig 2; Fig 7; para [0047]: At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation. para [0053] the pixels that are illuminated for the scanning phase may include all pixels in the predetermined area 47 disposed below the user input 30. Para [0053] Once the location of the user's finger 48 is determined, the pixels 45 corresponding to the determined location may be the pixels that are illuminated for the scanning phase.).

Regarding claim 7, Bergsell teaches the electronic device of claim 1, wherein at least one illuminator is configured to activate based on a third output (Note: claimed “third output” is interpreted as any signal generated as a result of detecting user input/touch) from the touch sensing arrangement (para [0046] During detection of a fingerprint associated with a user's finger 48 activating the user input 30, the pixels 45 associated with the predetermined area 47 may be illuminated and reflections from the user's finger 48 may be sensed with light sensors 49.).

Regarding claim 9, Bergsell teaches a method of processing fingerprint recognition for an electronic device (Fig 2) with a touch sensitive surface (a touch screen 24; Fig 2), comprising: detecting, by a touch sensing arrangement (32; Fig 2), at least one finger touching the touch sensitive surface (para [0047] At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation), wherein the touch sensing arrangement associated with a first area (para [0041] area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2) within the touch sensitive surface; scanning (para [0047] At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation. If the scan provides data corresponding to a fingerprint the method moves to block 54), by a fingerprint recognition arrangement (32; Fig 2), a second area (para [0041] a plurality of fingerprint readers 26a, 26b, 26c, 26d that are disposed at separated locations within the area 36 of the touch screen 24 as defined by the perimeter 38; Fig 2) within the first area for fingerprint recognition of the at least one finger (para [0047] Next at block 52 a user, wishing to execute the function, activates the user input 30, which may be in the form of a touch cell or button, by placing the user's finger 48 on the user input 30. At block 53, the processor detects the activation of the user input 30 and proceeds to scan the user fingerprint associated with the activation. If the scan provides data corresponding to a fingerprint the method moves to block 54, while if the scan does not provide data corresponding to a fingerprint the method moves to block 56. Blocks 54 and 56 are described below), wherein the second area is determined based on a first output from the touch sensing arrangement (Para [0053] Once the location of the user's finger 48 is determined, the pixels 45 corresponding to the determined location may be the pixels that are illuminated for the scanning phase), wherein the fingerprint recognition arrangement comprises readout circuitry (32; Fig 2) covering the second area, and wherein the second area is smaller than the first area (as it can be seen each of the area 26a, 26b, 26c and 26d, either individually or collectively together is smaller than the area 36; Fig 2); and activating at least one illuminator from a plurality of illuminators (para [0052]: one of more pixels 45; Fig 7) based on a second output from the touch sensing arrangement, wherein the illuminators correspond to the first area (para [0046] Some of the pixels 45 may be associated with a predetermined area 47 disposed below a user input 30 on the user interface 28. During detection of a fingerprint associated with a user's finger 48 activating the user input 30, the pixels 45 associated with the predetermined area 47 may be illuminated and reflections from the user's finger 48 may be sensed with light sensors 49. para [0053] the pixels that are illuminated for the scanning phase may include all pixels in the predetermined area 47 disposed below the user input 30. Para [0053] Once the location of the user's finger 48 is determined, the pixels 45 corresponding to the determined location may be the pixels that are illuminated for the scanning phase.).

Regarding claim 16, Bergsell teaches the method of claim 9, wherein the at least one illuminator is located in the second area (para [0046] Some of the pixels 45 may be associated with a predetermined area 47 disposed below a user input 30 on the user interface 28.).

Regarding claim 17, Bergsell teaches the method of claim 9, wherein the at least one illuminator is located proximate to the second area (para [0046] During detection of a fingerprint associated with a user's finger 48 activating the user input 30, the pixels 45 associated with the predetermined area 47 may be illuminated and reflections from the user's finger 48 may be sensed with light sensors 49).

Regarding claim 20, which is similar in scope to claim 9, therefore claim 20 is rejected same as claim 9, as explained above. Bergsell also teaches a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor (para [0059] The operating system 60, the applications 62, and stored data 64 (e.g., data associated with the operating system 60, the applications 62, and user files), are stored on a memory 66. The operating system 60 and applications 62 are embodied in the form of executable logic routines (e.g., lines of code, software programs, etc.) that are stored on a non-transitory computer readable medium (e.g., the memory 66) of the electronic device 20 and are executed by the control circuit 58. The described fingerprint scanning and user authentication operations may be thought of as a method that is carried out by the electronic device 20. Para [0060] The processor 32 of the control circuit 58 may be a central processing unit (CPU), microcontroller, or microprocessor. The processor 32 executes code stored in a memory (not shown) within the control circuit 58 and/or in a separate memory, such as the memory 66, in order to carry out operation of the electronic device 20. The memory 66 may be, for example, one or more of a buffer, a flash memory, a hard drive, a removable media, a volatile memory, a non-volatile memory, a random access memory (RAM), or other suitable device. In a typical arrangement, the memory 66 includes a non-volatile memory for long term data storage and a volatile memory that functions as system memory for the control circuit 58. The memory 66 may exchange data with the control circuit 58 over a data bus. Accompanying control lines and an address bus between the memory 66 and the control circuit 58 also may be present. The memory 66 is considered a non-transitory computer readable medium.), cause an apparatus to perform the method as explained for claim 9 above.

Regarding claims 21 and 22, which are similar in scope to claims 16 and 17, therefore claims 21 and 22 are rejected same as claims 16 and 17, as explained above.

Regarding claims 26 and 27, which are similar in scope to claims 16 and 17, therefore claims 26 and 27 are rejected same as claims 16 and 17, as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611).

processor 32; Fig 2) coupled to the readout circuitry and configured to: receive an input from the readout circuitry (Fig 2).
Embodiment of Fig 2 fails to teach perform fingerprint recognition processing based on the input; as claimed.
However another embodiment of Bergsell teaches electronic device configured to perform fingerprint recognition processing based on the input (para [0042] The fingerprint reader 126 is coupled to the processor 32 for comparing the user fingerprint against the authorized fingerprint and executing the function associated with the user input, upon authentication of the user fingerprint).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of embodiment of Fig 2 with the teachings of embodiment of Fig 3 because this will allow user to perform fingerprint recognition at different positions where the fingerprint readers are positioned thus allowing user to perform activity requiring authentication.

Claims 3, 4, 18, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of .Shi et al. (2013/0287274).

Regarding claim 3, Bergsell teaches the electronic device of claim 1, wherein the fingerprint recognition arrangement as explained for claim 1 above.

Shi teaches an electronic device comprising a fingerprint recognition arrangement (Fig 1) further comprises scanning circuitry (para [0004] a multi-resolution scanline driver circuitry) coupled to a readout circuitry (para [0004] a readout circuitry) and corresponding to a second area (each transparent sensing capacitor; Fig 2 ).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell with the teachings of Shi because this will result in sensing cell subsampling to detect touch locations. With reduced scanline resolution or column resolution, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can detect touch locations using output from fewer capacitive sensing cells (Shi: para [0119]).

Regarding claim 4, Bergsell teaches the electronic device wherein the readout circuitry is configured to: output image based to an image processing resource (para [0042] The fingerprint reader 126 is coupled to the processor 32 (= claimed an image processing resource) (Note: any circuit performing the claimed function will read on the claim, which in this instance is processor of prior art Bergsell) for comparing the user fingerprint against the authorized fingerprint and executing the function associated with the user input, upon authentication of the user fingerprint.).

Shi teaches the electronic device, wherein the readout circuitry is configured to: receive a sub-matrix from the scanning circuitry (para [0031] A capacitive sensing cell can be selected by the scanline driver circuitry, and/or the column driver circuitry. Its sensing output can be transmitted over a data line or column line. The sensing output can be amplified and then converted into digital signal by a comparator or an analog-to-digital converter); and output a sub image based on the sub-matrix to an image processing resource (para [0030] The readout circuitry couples with the transparent touch -fingerprint capacitive sensing array. The readout circuitry can transmit digital or analog sensing output of selected capacitive sensing cells. para [0080] In further embodiment, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can first detect touch location using reduced sampling resolution. Then the transparent touch -fingerprint apparatus or touch -fingerprint controller can select and/or activate the scanlines and/or columns that cover the touch location to capture one or multiple fingerprint images. Para [0078] Furthermore, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can use higher scanline resolution and/or column resolution for capturing fingerprint images.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell with the teachings of Shi because this will result in sensing cell subsampling to detect touch locations. With 

Regarding claim 18, Bergsell teaches the method of claim 9, as explained for claim 9 above.
Bergsell fails to teaches further comprises scanning circuitry corresponding to the second area; as claimed.
Shi teaches an electronic device comprising a fingerprint recognition arrangement (Fig 1) further comprises scanning circuitry (para [0004] a multi-resolution scanline driver circuitry) coupled to a readout circuitry (para [0004] a readout circuitry) and corresponding to a second area (each transparent sensing capacitor; Fig 2 ).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell with the teachings of Shi because this will result in sensing cell subsampling to detect touch locations. With reduced scanline resolution or column resolution, a transparent touch -fingerprint apparatus or a touch -fingerprint controller can detect touch locations using output from fewer capacitive sensing cells (Shi: para [0119]).

Regarding claim 19, which is similar in scope to claim 4, therefore claim 19 is rejected same as claim 4, as explained above.

.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of .Shi et al. (2013/0287274) as applied for claim 3 above, and further in view of Lee (2013/0215049).

Regarding claim 5, Bergsell and Shi teaches the electronic device as explained for claim 3 above.
Bergsell and Shi fails to teach, wherein the scanning circuitry is configured to activate a plurality of switches based on a second output from the touch sensing arrangement to obtain activated switches, and wherein the activated switches correspond to the second area; as claimed.
Lee teaches an electronic device comprising a scanning circuitry (580; Fig 10), wherein the scanning circuitry is configured to activate a plurality of switches (a first switching unit 583; Fig 10) based on a second output from a touch sensing arrangement to obtain activated switches (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position (= claimed a second output) of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.), and wherein the activated switches correspond to the second area (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Bergsell and Shi with the teachings of Lee because performing such limited scan of a small portion will thereby result in reducing power consumption (Lee: para [0120]).

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergsell et al. (2019/0034611) in view of Lee (2013/0215049).

Regarding claim 12, Bergsell teaches the method as explained for claim 9 above.

Lee teaches a method of operating a touch panel comprising activating a plurality of switches (a first switching unit 583; Fig 10) based on a third output from the touch sensing arrangement to obtain activated switches (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position (= claimed a second output) of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.), wherein the activated switches correspond to the second area (para [0120] Further, when a local scan is performed, the driving line selector 585 may control the first switching unit 583 to sequentially couple the pulse generator 581 to driving lines near a coarse position of a sensed touch, and thus the driving pulse TXP may be sequentially applied only to the driving lines near the coarse position. According to example embodiments, the transmitting block 580 may further include transmitting buffers 587 amplifying the driving pulse TXP to a predetermined level. In some example embodiments, the driving line selector 585 may supply power only to at least one transmitting buffer 587 coupled to the selected driving line, thereby reducing power consumption.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of Bergsell with the teachings of Lee because performing such limited scan of a small portion will thereby result in reducing power consumption (Lee: para [0120]).

Regarding claim 23, which is similar in scope to claim 12, therefore claim 23 is rejected same as claim 12, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PREMAL R PATEL/Primary Examiner, Art Unit 2623